DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 18, 19, 22-24, 26-19, 31-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Leppãnen et al. (US 2017/0193704), hereinafter Leppanen, in view of Cricri et al. (US 2017/0068508), hereinafter Cricri, in view of Gullicksen (US 2018/0061127).
In reference to claim 16, Leppanen discloses an apparatus in Fig. 9a comprising: at least one processor (1110); and at least one memory including computer program code (1002, 1022), the at least one memory and the computer program code 
based on a first virtual space (living room the user U2) in which visual imagery (user 2 with HUD 14) is provided for presentation to a first user (U2) and a second, different, virtual space to a second user (U1), the first and second virtual spaces based on respective first and second virtual reality contents (first and second VR content; paragraphs [38-39] that comprises visual imagery displayed in said respective first and second virtual spaces and wherein a representation of the first user (see image of the U2 in device 10 of user U2) is provided in the second virtual space (screen of user U2);   
provide for presentation, in the second virtual space (see Fig. 3B), at a virtual location (location with the image of user U2) based on a location of the representation of the first user (see user U2 in Fig. 3B) in the second virtual space , of a context-volume (area with user 2 sits on the bench) comprising a sub- volume of the first virtual space at least partly surrounding the first user (part of the first virtual space of the user 2 in Fig. 3A) to enable the second user to see the first virtual space currently provided for consumption by the first user.
Leppanen does not disclose communication initiation input and provide the communication from the second user to the first user.
However, in the same field of endeavor, Cricri discloses initiation communication (request the creation of virtual communication channel; Figs. 5 and 7) and provide the communication from the second user from the first user (paragraphs [67] and [86-87].
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the communication of Cricri in Leppanen to 
Leppanen does not disclose visual imagery is provide for presentation to a second user in the virtual space.
In the same field of endeavor, Gullicksen discloses a visual imagery (avatar of the second user 120-2, in the virtual space in Fig. 10) is provide in virtual space (paragraph [113]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide imagery presenting the second user in virtual space in Leppanen as taught by Gullicksen so that position and orientation of the imagery (avatar) can be matched the position and orientation of respective physical user’s virtual space (play zone); paragraph [113]).

In reference to claim 18, Cricri discloses the communication initiation input comprises one or more of: a user input by the second user; a user input by the second user following a permission-giving input by the first user indicative of them being contactable; a voice command directed in a direction within a threshold of the representation of the first user (the second user has requested the creation of a communication channel between the real world and virtual reality environment.  The second user may have done this by making a predefined gesture with their body which was detected by a sensor device 106 co-located with the second user: paragraph [83]).

In reference to claim 19, Gullicksen discloses the apparatus is further caused to provide for display of second-user-imagery representative of the second user (avatar 120-2 of Fig. 10), in the first virtual space for viewing by the first user, the second-user-imagery comprising one or more of: a representation of the second user (avatar for second user 120-2); a window displayed in the first virtual space to provide for viewing of a representation of the second user in the second virtual space; one of a plurality of virtual-space-graphics, each virtual-space-graphic at least representative of a virtual space in which other users, including the second user, who are connected to the first user are active, wherein user-connection information provides an indication of a predetermined link between the first user and said other users; or other visual imagery representative of the second user (the second user 120-2 is able to see the avatar 430 of the first user 120 move within the second physical space 110-2 (movement shown by arrow 1010) in a manner that mirrors the movement of the first user 120 within the first physical space 110.  In a like manner, the first user 120, within the first physical space 110, sees an avatar of the second user 120-2 displayed and moving in real time in synchronization with the second user 120-2.  This arrangement is extendible to any number of users, with each user's headset rendering the holograms 114, 116, and 118 and the avatars of the other users, with the avatars moving in real time to reflect movements of the users they represent.  Also, each user's headset, with the possible exception of the first user's (where it may not be necessary), renders a virtual rendition of the shared portions of the physical space 110; (see paragraph [113]).

In reference to claim 22, Cricri discloses the apparatus is caused to provide for application of a predetermined audio effect to the audio captured of the second user that is provided for presentation to the first user to thereby indicate that said audio originates from a different virtual space to the first virtual space (software module 306 is also programmed to receive audio data from the surroundings of the real world user 108 who requested the communication channel and to process this audio data to produce a distorted audio signal.  The software module 306 then causes this distorted audio signal to be played in the virtual reality environment such that the distorted audio appears to emanate from the virtual window; paragraph [60]).

In reference to claim 23, Gullicksen discloses the context volume further comprises visual imagery of a physical location in which the first user is present while being presented with said first virtual space based on live-captured camera imagery of the physical location ( input from one or more cameras in the headset 130 augments the location information to create a more precise map of the physical space 110, e.g., the precise locations of walls, floors, ceilings, and the like, as imaged by the camera(s) and aligned with the measured locations.  One should appreciate that the physical space 110 may span multiple rooms, stories, and even outdoor spaces, provided such spaces are within range of the sensors 140 (paragraph [48]).

In reference to claim 24, Leppanen discloses the context volume (Fig. 3B) comprises a core section comprising said sub-volume of the first virtual space that is provided for display to at least partly surround the first user (see U2 with sitting in the 

In reference to claim 26, Leppanen discloses a first representation of the first user (U2 in Fig. 3A) is provided in the first virtual space (living room) and said representation of the first user in the second virtual space comprises a second representation (when the U1 move the device 10 away from the scene of the living room in Fig. 3A) of the first user in the second virtual space (101 of U1 in Fig. 3A), wherein the first representation is representative of the first user and their location in the first virtual space (Fig. 3A in the living room) while the second representation is representative of the first user and their absence in the second virtual space, for example, when the U1 move device 10 away from scene of living room, the second representation of U2 is absence).

 In reference to claim 27, Leppanen discloses the sub-volume of the first virtual space comprises visual imagery (floor lamp in Fig. 3A) from within a predetermined distance of a virtual location at which the first user (U2) is located in the first virtual space.
In reference to claim 28, Cricri discloses based on captured communication content from the second user, the communication content provided as one of part of the communication initiation input from the second user or subsequent to said communication initiation input (paragraph [67]);


Claims 29 and 35 are method and non-transitory computer readable medium claims associated with apparatus claim 1, and therefore, are rejected as the same reason as set forth for claim 1.
In reference to claims 31-32, refer to the rejection of claims 18-19 for citing similar limitation with those claims 
 
Claims 17 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen, Cricri, and Gullicksen in view of Park (US 2014/0043221).

In reference to claims 17 and 30, Leppanen discloses the first virtual reality content includes audio content for presentation in the first virtual space and wherein the presentation of the context-volume enable the second user (U1) to hear the audio presented in the first virtual space; see paragraphs [71] and [73]).
Leppanen does not disclose a presentation of said audio content provided for presentation in the first virtual space.

It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the audio content presentation in Leppanen to control the audio in the virtual space for the device.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen, Cricri, Gullicksen in view of Valdivia et al. (U.S. Patent No. 10,931,941), hereinafter Valdivia.
In reference to claim 25, Gullicksen disclose the representation of the first user, intended for viewing by the second user, that is provided in the second virtual space (the second user 120-2 is able to see the avatar 430 of the first user 120 move within the second physical space 110-2 (movement shown by arrow 1010) in a manner that mirrors the movement of the first user 120 within the first physical space 110.  In a like manner, the first user 120, within the first physical space 110, sees an avatar of the second user 120-2 displayed and moving in real time in synchronization with the second user 120-2; see paragraph 113] of Gullicksen).
However, the combination of Leppanen, Cricri and Gullicksen does not disclose the representation of the first user, intended by the second user dependent on user- connection information indicative of a predetermined link between the first user and the second user.

It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the connection information with predetermined link between user in virtual space in the combination of Leppanen, Cricri and Gullicksen so that users may be able to access a friend or contact list and quickly initiate communication with each other users (col. 50, lines 19-21).


Allowable Subject Matter
Claims 20, 21 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests.
In reference to claims 20 and 33,
based on first user input directed to the second-user- imagery, provide for replacing presentation of the first virtual space intended for viewing by the first user with presentation of the second virtual space intended for viewing by the first user to enable communication between the first user and the second user in a common virtual space.
In reference to claims 21 and 34,
the first user is provided with a first-user location in the second virtual space and wherein the presentation of the second virtual space intended for viewing by the first user comprises providing for presentation of a view of the second virtual space from a point of view of the first-user-location, the first-user-location based on a location of the representation of the first user in the second virtual space.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lanier et al. (U.S. Patent No. 10,325,407) discloses a mix reality system for multiple users (Fig. 1), and a first representation (106B) in Fig. 9 provided in a second virtual space of user 16A.
Osman et al. (US 2019/0005429) discloses dynamic entering and leaving of virtual reality environments navigated by different HMD users as shown in Fig. 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/           Primary Examiner, Art Unit 2692